Name: 2005/335/EC: Commission Decision of 25 April 2005 amending Decision 2001/657/EC extending the derogation to include fillets of salt cod and whole salt cod (notified under document number C(2005) 1256)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  America;  fisheries;  international trade;  foodstuff
 Date Published: 2005-04-28; 2005-10-18

 28.4.2005 EN Official Journal of the European Union L 107/26 COMMISSION DECISION of 25 April 2005 amending Decision 2001/657/EC extending the derogation to include fillets of salt cod and whole salt cod (notified under document number C(2005) 1256) (2005/335/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (1), and in particular Article 37(9)(c) of Annex III thereto, Whereas: (1) By way of Decision 2001/657/EC (2), a derogation was granted to Saint Pierre and Miquelon from the definition of the concept of originating products to take account of its special situation with regard to frozen fillets of cod, redfish, plaice and halibut of CN code 0304 20. (2) On 20 January 2005, the French Government has requested an amendment to Decision 2001/657/EC in order to obtain an extension of the scope of the derogation granted in respect of frozen fillets of cod of CN code ex 0304 20, to fillets of salt cod of CN code ex 0305 30 and whole salt cod of CN code 0305 62. (3) The French Government has based its request on a readjustment in the sales strategy of a local industry towards European markets. (4) The requested derogation is justified under the terms of the provisions concerned in paragraph 1 of Article 37 of Annex III to the Council Decision 2001/822/EC as it is vital to preserving a seafood-processing industry and the associated jobs. (5) The requested amendment would not alter the global annual quantity granted for cod, nor would it alter the duration of the derogation and would consequently not cause serious injury to an established Community industry. (6) Therefore, the Decision 2001/657/EC should be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2001/657/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 May 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 April 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 231, 29.8.2001, p. 13. ANNEX The Annex to Decision 2001/657/EC is replaced by the following: ANNEX SAINT PIERRE AND MIQUELON Order No CN code Description of goods Period Quantities (tonnes) 09.1651 ex 0304 20 ex 0305 30 0305 62 Fillets of cod, frozen Fillets of cod, salted Whole cod, salted 1.9.2001 to 31.8.2002 1 100 1.9.2002 to 31.8.2003 1 100 1.9.2003 to 31.8.2004 1 100 1.9.2004 to 31.8.2005 1 100 1.9.2005 to 31.8.2006 1 100 09.1652 ex 0304 20 Fillets of redfish, frozen 1.9.2001 to 31.8.2002 60 1.9.2002 to 31.8.2003 60 1.9.2003 to 31.8.2004 60 1.9.2004 to 31.8.2005 60 1.9.2005 to 31.8.2006 60 09.1656 ex 0304 20 Fillets of plaice, frozen 1.9.2001 to 31.8.2002 11 1.9.2002 to 31.8.2003 11 1.9.2003 to 31.8.2004 11 1.9.2004 to 31.8.2005 11 1.9.2005 to 31.8.2006 11 09.1659 ex 0304 20 Fillets of halibut, frozen 1.9.2001 to 31.8.2002 119 1.9.2002 to 31.8.2003 119 1.9.2003 to 31.8.2004 119 1.9.2004 to 31.8.2005 119 1.9.2005 to 31.8.2006 119